 



Exhibit 10.4
AMENDMENT TO
INDEMNITY AGREEMENT
     This Amendment to Indemnity Agreement, effective as of
                    , 20___, is made and entered into between First Horizon
National Corporation, a Tennessee corporation (“Corporation”), and
                    , a director or officer of Corporation or one of its
subsidiaries (“Indemnitee”).
     WHEREAS, Corporation and Indemnitee previously entered into an Indemnity
Agreement dated                      (the “Agreement”) and now desire to amend
that Agreement in accordance with the terms hereof;
     NOW, THEREFORE, in consideration of the factors stated above, the promises
contained herein, and Indemnitee’s continuing to serve Corporation directly or,
at its request, indirectly through a subsidiary, and intending to be legally
bound hereby, the parties agree as follows:
     The definition of “Claim” in Section 1 of the Agreement hereby is amended
by adding a new sentence at the end thereof as follows:
Moreover, Claim shall include, but is not limited to, any threatened, pending or
contemplated action, suit or proceeding, or any inquiry or investigation, in any
way arising out of or alleging any act, error or omission by the Indemnitee as a
controlling person of, or as part of a controlling group with respect to, the
Corporation or any of its subsidiaries, under any statute, regulation, doctrine,
theory, or principle in which liability may be conferred upon a controlling
person or group, a person or group exercising control, or any similar status,
provided, however, that such control or controlling status derives from or
relates to the fact that Indemnitee is or was a director or officer of
Corporation or any of its subsidiaries, or is or was serving at the request of
Corporation or any of its subsidiaries as a director, officer, employee,
trustee, agent or fiduciary of another corporation, partnership, joint venture,
employee benefit plan, political action committee, trust or other enterprise, or
by reason of anything done or not done by Indemnitee in any such capacity.
     IN WITNESS WHEREOF, Corporation has caused this Agreement to be executed by
its duly authorized officers and Indemnitee has duly executed this Agreement,
each as of the day first above written.

                  ATTEST:       FIRST HORIZON NATIONAL CORPORATION    
 
               
 
      By:                          
 
        Name: [authorized officer]    
                    Corporate Secretary
          Title:    
 
                                      (Indemnitee)    

 